Citation Nr: 1035528	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  04-02 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus, 
claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to August 1978, 
with service in Thailand from January to November 1970.  The 
record establishes that, based on the Veteran's service in 
Thailand, he was awarded the Vietnam Service Medal.

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal of November 2002, September 2005, and January 
2006 decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  When the case 
initially came before the Board, the issue addressed in this 
decision was subject to a stay imposed as a result of the 
decision of the United States Court of Appeals for Veterans 
Claims (Veterans Court) in Haas v. Nicholson, 20 Vet. App. 257 
(2006).  In May 2008, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) issued its decision in Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), reversing the Veterans Court.  
The United States Supreme Court then denied the petition for a 
writ of certiorari in January 2009.  As the stay is no longer in 
effect, the adjudication of the claim may proceed.  

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted by the undersigned Veterans Law Judge at 
the Board's Central Office in Washington, DC in January 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's March 2008 Remand noted that the appeal for service 
connection for Type II diabetes mellitus, claimed as the residual 
of exposure to Agent Orange, was stayed as a result of the 
ongoing litigation following the Veterans Court decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006).  However, the agency of 
original jurisdiction treated the appeal for service connection 
for diabetes mellitus as if the claim had been Remanded.  In 
fact, the issue remained in stayed status until January 22, 2009, 
when the stay was lifted.  Chairman's Memorandum No. 01-09-03 
(January 22, 2009).  

Therefore, although the Appeals Management Center (AMC) 
adjudicated the appeal for service connection for diabetes 
mellitus, and issued a Supplemental Statement of the Case (SSOC) 
in April 2010, the appeal was not, in fact, under the 
jurisdiction of the AMC.  The Veteran is entitled to notice that 
the stay has been lifted and that adjudication of the claim may 
proceed.  The Board notes that, during the course of the 
Veteran's appeal, VA has made changes in its approach to 
development of claims alleging exposure to herbicides in 
Thailand, including recently.  See VA, Compensation & Pension 
Service Bulletin, page 3, May 2010.  Therefore, the Veteran 
should be afforded another opportunity to establish his factual 
exposure to herbicides.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to describe 
his exposure to herbicides, including as part of 
his air traffic control duties, at the Royal Thai 
Air Force Base at Takhli, or based on the 
location of his barracks in the compound, or 
other conditions of actual exposure.  Ask the 
Veteran to describe the location of his barracks 
in the compound.  

2.  Then, refer the claim to the U.S. Army and 
Joint Services Records Research Center (JSRRC), 
or other appropriate resource, as directed by 
applicable guidelines.  Ask JSRRC to determine 
whether tactical herbicides were handled on the 
flight line at Takhli, or whether herbicides used 
to control vegetation at Takhli was handled on 
the flight line.  Ask JSRRC whether documents are 
available which disclose the distance between the 
flight line and the area in which the air traffic 
controllers performed their duties.  Ask JSRRC to 
determine whether documents are available which 
disclose the distance between the distance 
between the Veteran's barracks and the perimeter 
of the compound.  Then, readjudicate the claim 
based on the facts shown, in accordance with the 
applicable policies and procedures.

3.  After completion of the above, the AMC should 
review the Veteran's claims in light of any new 
evidence.  If the claims are not granted, the 
Veteran should be furnished an appropriate 
supplemental statement of the case (SSOC) and be 
afforded an opportunity to respond.  Thereafter, 
the case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


